Title: Enclosure B: [List of Sundry Petitions], [18 April 1792]
From: Hamilton, Alexander
To: 


Abstract of the subjects of sundry petitions praying the renewal of Certificates, and Observations thereon.
No. 1.
The petition of Josias Clapham referred 18th November, 1791, sets forth.
That he was possessed of two Certificates issued from the Loan Office of Virginia,



No.
12,
dated
16th.
October
1786,
for
1632 ³⁸⁄₉₀
dollars,
in his own name,


231,
“
1st.
January
1778
1000.
“
in the name of Isaac Zane.


One Certificate issued from the Loan Office of Pennsylvania, May 9th. 1778, for 1000 dollars.
Two others issued from the Loan Office of Maryland,
February 12th. 1779, for 500 dollars,
March 23d. 1779,   for 200   “
And about 200 dollars in Indents. All of which, he alleges to have been destroyed by the burning of a house in Richmond, on the 2nd. day of January 1788. This he attests by his own oath, and corroborates it, by the oath of Leven Powell, and by a Cerficate of John Hopkins, Commissioner of Loans, as to the burning of the House.
The existence of the first mentioned two Certificates, No. 12 and 231, is proved by the said Commissioner; but nothing is said about the others, being not sufficiently described.
It does not appear, that any proceedings have been had, pursuant to the resolution of Congress, of the 10th. of May 1780.

A certificate from the Auditor of the State is produced, intended (as is presumed) to shew, that the State has renewed certain certificates and warrants, which were lost by the same accident.
The fact of the destruction is as well proved, as can generally be expected under such circumstances, and relief seems proper in the particular case, if on the general principle, any ought immediately to be granted; accompanying it with the precautions contemplated by the abovementioned resolution. This, however, is only intended to apply to the certificates, the existence of which is, or can be officially ascertained.

No. 2.
The petition of John Higby New York, referred 21st. November 1791, sets forth:
That he was possessed of a Loan Office Certificate, issued from the Loan Office of the State of New York, No. 10,211, dated April 20th. 1779, for three hundred dollars, in his own name.
That the said Certificate was destroyed by fire, in his dwelling-house, on the night of the 16th. of October 1780, when he was taken prisoner by a party of British, and carried to Canada.
No proof whatever is produced, except of the existence of the Certificate, which is established by the public records.
Without more proof, relief could not be granted with propriety.

No. 3.
The petition of John Elias Moore, Charleston, referred 21st. November 1791, sets forth:
That his father, John Moore held, in his own name, the following Loan-Office Certificates of South Carolina, Viz:


No.
96,6744,6745,
dated
August
12th.
1779,
amount,
Dollars
2200.



1674,1675,1676,
“
January
14th.
1780,
3 at 1000,
each,
 3000.


6758, to 6790,
“

ditto
ditto,
33 at 600,
each
19800.



22.800.


That the said Certificates were taken away, or destroyed by the British in April 1780.
The only proof produced is the oath of the said John Moore.
The existence of the Certificates for the first mentioned 2200 dollars, with a difference of date (being 9th. August 1780,) and of the other sums above stated amounting to 22.800 dollars, appears by the public records.
Relief, in this state of things, cannot safely be given; The oath of an interested party, not corroborated by collateral proof, is an insufficient foundation.
The non appearance, hitherto, of the Certificates is not conclusive proof that they may not appear hereafter; a considerable part of the public Certificates being still unsubscribed.

No. 4.
The petition of William Arnold, Rhode Island, referred November 24th, 1791, sets forth.
That he was possessed of a Loan Office Certificate of Massachusetts, No. 1207, dated October 25th. 1777, for 600 dollars, in the name of Christopher Clarke.
That the said Certificate was burnt with his house and store on the 27th. December 1787, at East Greenwich. The proof of this, is the oath of the party, corroborated as to the burning of the House and Store, by two witnesses.
The existence of the Certificate is proved by official documents.
The Commissioner of Loans of Massachusetts certifies that proceedings under the resolution of Congress have been had, and are deposited in the Loan Office of Massachusetts.
By the Newport Herald it appears, that it has been advertised from the 10th. of October to the 25th. November 1790, and by N. Appleton’s certificate, that it has been advertised in one of the Boston papers, the Columbia Centinel, No. 700.
It was not, however, advertised immediately as the resolution requires.

Relief, however, appears proper in the particular case, if, on the general principle, any ought immediately to be granted.

No. 5
The Petition of William Albaugh, and Margaret Crowell, executors of Henry Crowell, of Maryland, referred November 28th. 1791 sets forth:
That the Testator was possessed of the following Certificates, issued from the Loan Office of Maryland, in his name, Viz:


No.
1296.
dated
April
27th
1779,
for
600
dollars,


1299
“
do

“
600.
“


1297
“
September
3d 
“
600.
“


1298
“
do
“
600.
“


1947
“
do
“
500.
“


That after the said Certificates were included in the inventory of the estate of the deceased, they were returned into the possession and care of the said Margaret Crowell, widow of the said deceased, since which those three Certificates, dated in September, have been lost or destroyed, and a piece of one of the others dated in April, is torn away and lost, (the other part is produced.) It is suggested, that they have probably been destroyed by the children of the family.
The proof is the oaths of the parties, and that they have not been sold or conveyed, and certified by George Murdock, Register of Frederick County, that the parties stood charged with the said Certificates.
The existence of the Certificates is proved by official vouchers.
No proceedings under the resolution of Congress appear to have been had.
The circumstances appear to be too inconclusive to authorize relief at present. Better evidence may hereafter result from the calling in of all outstanding certificates. This, however, with the exception of the Certificate, part of which is produced; in regard to which, relief appears proper.

No. 6.
The Petition of Daniel Freer, Ulster County, New York, referred, January 5th. 1792, sets forth.

That he held, in his own name, the following Office Certificates, issued from the Office of New York;


No.
10.298,
dated
May
27th.
1779,
for
300
dollars,


6.072,
“
“
600.
“


That in the month of June, 1781, his house, furniture and papers, among which were the said Certificates, were destroyed by fire.
The only proof is the oath of the party.
The existence of the Certificates is proved by official vouchers. No proceedings appear to have been had under the resolution.
The proof thus far is defective, no collateral evidence being produced, even of the burning of the house.

No. 7.
The petition of Laurana Richardson, Administratrix of George Richardson deceased, referred January 10th. 1792, sets forth:
That her testator was possessed of a Loan Office certificate, dated 26th. February 1779, for five hundred dollars.
That on the invasion of the State by the enemy, he buried the said Certificate with some other things—that he could not find the certificate, and suggests, that it must have been destroyed by the earth.
No proof is produced.
The evidence of the Certificate is ascertained by official vouchers.
There appears not sufficient ground for relief in this case.

No. 8.
The petition of Elizabeth Mark, widow of George Mark, referred 15th December 1791, sets forth:
That the said George Mark was, in his lifetime, possessed of a Certificate issued from the Loan Office of Pennsylvania,
No. 189, dated January 1st, 1781, for 345 44/90 dollars.
That William Mark, son of the petitioner, in the month of February 1783, received the said Certificate from his mother, for the purpose of drawing the interest due upon it. That he went from Reading to Philadelphia, in a boat upon the Schuylkill, and that he lost a pocket-book on the way, which contained the said Certificate.

This is attested by the oath of the said William Mark, and is corroborated by the deposition of George Gardner and Peter Steighter.
The existence of the Certificate appears by official record.
The propriety of relief in this case will, therefore depend on the determination of the general question, “whether any shall be granted in the case of lost Certificates.”

No. 9.
The petition of Henry Lee, of Pennsylvania, referred, January 17th. 1792, sets forth:
That he was possessed of the following Loan Office Certificates, issued from the Office of Pennsylvania, in his own name, Viz:


No.
2593
dated
June
11th.
1779
for
1000
dollars.


589
“
“
400.
“


That about the month of July 1782, he took the said certificates to Philadelphia, in order to draw the interest, but received none. That on his return home, the said Certificates having got wet, he laid them by the fire to dry; that they were attracted by the heat, and instantly burnt.
The proof adduced is the oath of the party, corroborated by the testimony of Jacob Lee his son.
The existence of the Certificates is proved by official vouchers.
No proceedings appear to have been had, pursuant to the resolution of Congress.
The proof is as can be expected in any similar case, and relief appears to be proper, if, on the general principle, any ought immediately to be granted, accompanying it with the precautions contemplated by the above mentioned resolutions.

No. 10.
The petition of William Graham junior, Philadelphia, referred January 31st. 1792, sets forth.
That he was possessed of the following Loan Office Certificates—


No.
194
dated
October
13th.
1779,
for
10.000.
dollars,
payable to Francis Lee of Philadelphia


519
“
March
8th.
1779,
600
dollars,
payable to Edmund Custis Virginia.


That on the 20th. November 1779, he placed the said Certificates into the hands of William Graham, of Philadelphia, merchant, as per receipt produced, to be by him delivered to Samuel Montgomery Brown, at Saint Eustatia, for which place, the said William Graham was to sail, in the ship Lady Washington. That the said ship did sail on the 26th. of November, and on the 4th. December, was captured by the Roebuck.
That the said Certificates, being in a leather saddle-bag, got wet and were destroyed.
The proof adduced is the oath of the said William Graham, made the 19th. of January last.
The existence of the Certificates is proved by official vouchers.
The great distance of time between the fact and the proof, is a material objection to it. The objection too is strengthened by the responsibility of the deponent for the Certificates entrusted to him.
It would not appear proper to grant relief in such a case; at least till the calling in of all outstanding Certificates shall have furnished a confirmation.

No 11.
The petition of William Baker, New Jersey, referred, 22d February 1792, sets forth:
That on the 11th. of February 1779, he received two Loan Office Certificates, issued in his name by Joseph Borden;


No.
2120,
for
300
dollars.


4768
“
600
dollars.


That on the same day, he delivered them into the hands of his mother, Judith Baker, to take care of them. That she put them in a Cupboard drawer. That some time in the month of October 1781, the said Judith discovered that the Certificates above mentioned, and other papers, were entirely destroyed by rats or other vermin.
The proof adduced is the oath of the said Judith Baker, of the 7th. of February 1792, which testifies the delivery of the Certificates to her, her having put them in the Cupboard, and the destruction by vermin of the papers, which were in the drawer, but admits that there were no remains of the Certificates left to distinguish them from other papers.
The existence of the Certificates is proved by James Ewing; and that they had not been presented on the 4th. of February 1792: The same is proved by records in the Auditor’s office.
A certificate of Isaac Collins, printer, of an Advertisement having been inserted six weeks, is also produced.
The proof in this case, though not conclusive, is so strong as to justify relief, if on the general principle, it is deemed advisable to grant immediate relief.

No. 12.
The petition of William Jones, Maryland, referred, March 12th. 1792, sets forth:
That he was possessed of the following Loan Office Certificates, issued from the Office of Maryland; Viz:
No. 4564, dated February 15th. 1779, for 600 dollars, issued to Thomas Graham.



  
    
      1094
      }
    
    
      1095
    
  

“
August
24th.
500
dollars each,
1000.



2012
“
November
24th


500.



3339
“
ditto


1000










3100 dollars.


That on the 26th March 1782, his house was consumed by fire, and with it the said Certificates.
The proof adduced is the oath of the party, corroborated by the deposition of Michael Jenifer Stone, as to the good character of the party, and the burning of the house.
The existence of the Certificates is proved by an official Certificate of the Commissioner of Loans.
No proceedings appear to have been had under the resolution of Congress.
The proof in this case is as satisfactory, as can well be expected in a similar case, and relief will be proper, if, on the general principle, immediate relief in any such case, is deemed advisable.


No 13.
The petition of Daniel Schermerhorn, New York, referred November 22d. 1791, sets forth.
That he purchased of one David Root a final settlement Certificate, signed by John Pierce, No. 29. 158, for 80 dollars. That children got hold of some papers, and the said Certificate not being found among them, it is supposed to have been thrown in the fire, of which no other proof, than the oath of the party, is produced.
The existence of the Certificate appears by official records. No proceedings appear to have been had under the resolution of Congress.
The evidence here is too vague and inconclusive to justify relief without further light.

No. 14.
The petition of John Craine, Virginia, referred November 22d. 1791, sets forth.
That he was possessed of a final settlement Certificate, issued the 13th. of August 1784, in the name of James Swart, No. 80.314, for 100 dollars. That the Certificate was destroyed in his waistcoat pocket, when in the wash, about two years ago.
The proof adduced is the oath of the party, corroborated by no collateral evidence.
The existence of the Certificate appears by official records.
The evidence here does not appear sufficient. The final calling in of outstanding Certificates may afford further light.

No. 15.
The petition of Peter Huber, Pennsylvania, referred November 23d. 1791, sets forth.
That he was possessed of a certain Certificate, signed by Benjamin Stelle, which was upwards of twenty pounds, but the number and exact sum he does not remember. That the said Certificate with others, got wet in crossing Perkioming Creek, and was burnt in the attempt of drying it, at the house of Jacob Meisinger at Philadelphia. No proof of this, nor of its existence. No ground for relief.

No. 16.
The petition of John Hays, Virginia, referred December 15th. 1791, sets forth:
That he received from the Commissioner of Accounts in Virginia, two Certificates; the one for 1000 dollars, and the other for 1910. 21/90 dollars, as part of his commutation.
That on the first Tuesday in March 1791, his house was burned, and among other valuable papers, the said Certificates.
The proof is the oath of the party, corroborated by the oaths of three different persons.
The existence of the Certificates is proved by an Official voucher.
The proof is as full as can be expected in similar cases, and relief is proper, if it is deemed advisable, on the general principle, to grant relief immediately in any such case.

No. 17.
The petition of Daniel Robbins junior, Massachusetts, referred November 3d. 1791, sets forth.
That he was possessed of a final settlement Certificate in the name of Jacob Hart, dated January 1st. 1781, for 80 dollars. That on the 4th. of June 1788, his house was consumed by fire, and the said Certificate burnt in it.
The facts alleged are proved by the oath of the party, and corroborated by a Certificate of George Comings and Jonathan Whiting, selectmen of Winthrop; but the Certificate alleged to have been burnt is not sufficiently identified. And its existence is not proved by any official document. There is, therefore, not sufficient ground for relief.

No. 18.
The petition of John Polhemus, New Jersey, referred 31st. January 1792, sets forth.

That on the 24th. of July 1786, he received a final settlement certificate, issued in his name by John Pierce, No. 94.167, for 284 20/90ths dollars, on interest from the 1st. September 1777.
That some time after, he trusted the said Certificate in the hands of Captain Daniel Baldwin, to draw the interest on the same, at the proper office in New York. That interest was paid up to the 31st. December 1784. That some time in February 1787, the said certifiicate was accidentally destroyed by fire, while in possession of said Daniel Baldwin. Proof is made by the oath of Daniel Baldwin, that it was burnt, but how, or where, is not stated.
The existence of the Certificate appears from Pierce’s register, in the Auditor’s office; and on the register it is noted by Guilian Mc.Evers, formerly a Clerk in the Office, that it has been presented since by George Service.
There appears, therefore, to have been a misrepresentation, and no ground for relief.

No. 19.
The petition of Thomas Donnellan, Baltimore, referred February 3d. 1792, sets forth.
That a Certificate was issued to him by the late Quarter Master General, for 308 dollars.
That the said Certificate was accidentally burnt with the dwelling house of the petitioner, and all his effects in the month of December 1788.
There is no proof of the fact, nor any of the existence of the Certificate. Therefore no ground for relief, independent of any objection to the kind of Certificate.

No. 20.
The petition of Stephen Remington, of Providence, referred February 20th. 1792, sets forth.
That in the month of November 1786, he was possessed of a final settlement certificate, issued by John Pierce in the name of Philip Slew, No. 27.340, dated March 1st. 1784 for 80 dollars.
That the said Certificate in the said month of November, was taken out of his desk, by one John Whitby, while in liquor, by whom it was thrown into the fire, with sundry other papers, and consumed.
The proof adduced is the oath of the party, corroborated by that of Rufus Humphrey.
The existence of the certificate appears by record in the Auditor’s Office, where it stands dated 20th. January 1784.
The proof is as fully as could be expected from the nature of the case. Relief, therefore, on the usual conditions, would be proper, if, on the general principle, it is deemed, at present, advisable in any such case.

No. 21.
The memorial of Samuel Skillman, New Jersey, referred 22d February 1792, sets forth.
That he received a Certificate for services signed by Benjamin Thompson, Commissioner New Jersey, No. 1787, dated 23d. December, 1784, for 588 dollars.
That in the month of August 1785, his house was burnt with all his property, and the Certificate.
The proof adduced is the oath of the party, corroborated by a certificate of sundry persons.
The existence of the Certificate is proved by the Commissioner and Treasurer of the State, and by record in the Auditor’s Office.
The proof is as satisfactory, as can be well expected in a similar case; and relief will be proper, on the usual conditions, if, on the general principle, it is deemed advisable at present in any such case.

No. 22
The petition of John Hayden, Pennsylvania, referred 23d. February 1792, sets forth.
That some time in the year 1784, or 1785, he purchased a certificate issued by Jonathan Burrall, to George Emmell, No. 55, for 267 dollars.

That the said Certificate was destroyed by accident, on the 26th. day of August 1785.
The proof consists of a certificate of George Emmell, testifying the sale of the certificate in question to the petitioner, and of a deposition of William Nixon, stating that the deponent and petitioner were working in a field; that the petitioner had laid off his jacket; that some cattle being in the field, one of them got hold of the jacket, and eat the pocket, in which was a pocket book containing the said certificate, as was, at the time of the accident, asserted by the petitioner. That, on examination, they found a small piece of the pocket book, the other part being destroyed.
The existence of the Certificate appears from official records.
Further light in this case, from the final calling in of outstanding Certificates, appears to be necessary towards granting relief with safety.

No. 23.
The petition of Job Kittredge, Ebenezer Whittemore and Martha Whittemore, heirs of William Kittredge deceased, referred February 27th. 1792, sets forth:
That the said William Kittredge was, in his life time, possessed of a final settlement certificate, issued to John Paris, dated March 1st. 1784, No. 33.162 for 80 dollars. That the said Job Kittredge was owner of another final settlement certificate, issued to Palfrey Down, bearing the same date, No. 32.627 for 90 dollars, and another final settlement certificate, issued to Benjamin Baldwin, dated May 1st. 1784, No. 58.892, for 26 dollars, and an indent, issued by Nathaniel Appleton, for 20 dollars.
That all these Certificates were burnt on the 25th. of April 1788, with the dwelling house of the deceased.
No proof is produced of the facts alleged.
The existence of the Certificates, except the indent, appears by official records. But it appears, that the first mentioned Certificate No. 33.162, was taken up by the late Board of Treasury, and a Register’s certificate given for it. Therefore, there appears to be misrepresentation, and no ground for relief.


No. 24.
The petition of William Robinson, Connecticut, referred January 11th. 1792, sets forth.
That he obtained from Captain Simeon Spalding, on certain conditions, as stated in the receipt therewith produced, bearing date, 18th. September 1783, a final settlement certificate, issued by John Pierce, to said Simeon Spalding, for 760 dollars, interest from the 22nd. March 1783.
That the petitioner delivered the said Certificate into the hands of Captain John Cady, who was going to New York, for the purpose of buying goods, with said Certificate for the petitioner.
That he purchased, however, no goods, returned by water, and accidentally fell overboard, and was never afterwards found; and that his pocket book, with all his papers, and the note aforesaid, were lost with him.
The facts alleged are circumstantially proved by the Oaths of the petitioner, of Robert Lightfood, and Joanna Cady.
The existence of the Certificate appears by official records.
There are various possibilities in this case, which would render it particularly unsafe to renew the Certificate, without farther light from the final calling in of outstanding Certificates.

No. 25.
The petition of Henry Bass, Boston, referred July 26th: 1790, sets forth.
That he was owner and possessor of a Continental Loan Office Certificate, issued by Derick Ten Broek, Commissioner for the State of New York, dated March 13th. 1778, for 600 dollars, number not ascertained.
That in the year 1781, he delivered the said Certificate to John Waite, for the purpose of receiving at New York, the interest due thereon.
That the said John Wait lost the said Certificate with a pillow case, in which it was kept, with some other papers at Tarrytown.
The proof adduced is the affidavit of John Wait.
The Certificate not being sufficiently identified, by the description, its existence cannot be ascertained.
It appears from the register of the Commissioner in the Auditor’s office, that no such Certificate was ever issued to Henry Bass, himself.
In this uncertainty, there is no ground for relief. It can never be determined, (taking the loss alledged for granted) that the Certificate may not have been found, and either taken up and cancelled, or exist a claim against the United States.
